     Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 1 of 22 PageID #:33




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER
         Plaintiff,

v.                                                              Case No: 1:21-cv-313


VRINDAVIN CORPORATION,
          Defendant.


              PLAINTIFF’S MEMORANDUM IN SUPPORT OF STANDING

        Plaintiff, by and through undersigned counsel, hereby submits this Memorandum In

Support of Standing.

I.      Introduction

        As alleged in the Plaintiff’s original Complaint, Plaintiff is a disabled person within the

meaning of the Americans With Disabilities Act, 42 U.S.C. Sections 12181, et seq. (“ADA”).

Plaintiff is a resident of Florida. Defendant provides the public with booking services for its hotel

through an online reservations system. (Hereinafter “websites”, “online reservations systems” or

“ORS”.) The purpose of this ORS is so that Defendant can reach out and market to persons all

over the country and in their own homes to solicit their patronage, provide them with information

so that they can make a meaningful choice in planning trips, and, in some instances, book a room

at the hotel. As such, the Defendant’s ORS is required to comply with the requirements of 28

C.F.R. Section 36.302(e)(1)(hereinafter “Regulation”), by identifying and allowing for booking

of accessible rooms and providing accurate and sufficient information as to whether all the

features at the hotel are accessible. Prior to the filing of this lawsuit, Plaintiff reviewed



                                                   1
      Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 2 of 22 PageID #:34




Defendant ORS and found that it did not comply with the Regulation in any respect. Plaintiff

therefore filed the instant action for injunctive relief pursuant to the ADA. Plaintiff’s original

Complaint did not include references to her travel plans because Plaintiff believes that the law, as

described below, does not require that intent is an element to his cause of action or injury.

However, Plaintiff has filed an Amended Complaint to explain her travel plans to the area.

II.     The Issue Of Intent

        The issue raised by the Court is whether it is sufficient for a disabled person to review a

discriminatory ORS to have suffered cognizable injury-in-fact, or whether injury requires the

additional element that the plaintiff intend to book a room at the hotel or otherwise intend to visit

the hotel. (“Physical nexus” or “intent to book” requirement.) For the myriad reasons set forth

below, it is improper to impose any physical nexus or intent requirement.

        A.     The Majority Of Courts Have Rejected The Physical Nexus/Intent
               Requirement

        There are two conflicting bodies of District Court opinions as to whether a physical

nexus/intent to book requirement can be imposed in ORS discrimination cases.

        The majority of District Courts considering the issue have rejected such a requirement.

See Laufer v. Lily Pond, LLC C Series, 2020 U.S. Dist. Lexis 244506 (W.D. Wis. Dec. 30,

2020); Laufer v. U.L.S.T., LLC dba Waterfront Hotel & Marina, 2020 U.S. Dist. LEXIS 206417

(N.D.Ill. 11/4/20); Parks v. Richard, 2020 U.S. Dist. Lexis 86790 (M.D. Fla. 2020); Kennedy v.

Gold Sun Hospitality, LLC, 8:18-cv-842-T-33CPT, DE 23, at pp. 30-31, (M.D. Fla. June 18,

2018); Kennedy v. Swagath Hospitality, LLC, 0:19-cv-60583-DPG, DE 27 (S.D. Fla. 1/2/2020);

Kennedy v. Galleon Resort Condominium Assn, Inc., et al., 19-cv-62421-CMA, DE 52 (S.D. Fla.



                                                  2
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 3 of 22 PageID #:35




1/28/20); Kennedy v. WGA, 2:19-cv-0095-RWS, DE 16, p. 9 (N.D. Ga. 11/5/2019); Poschmann

v. Fountain TN, LLC, 2019 U.S. Dist. Lexis 159417, **4-6 (M.D. Fla. 2019); Poschmann v.

Coral Reef of Key Biscayne Developers, Inc., 2018 U.S. Dist. Lexis 87457. *8 (S.D. Fla. 2018);

Kennedy v. New Yorker Hotel, Miami, LLC, 0:18-cv-62897-WPD, DE 34 (6/6/19); Kennedy v.

Murnane, et al., 0:18-cv-63086-WPD, DE 10 (S.D. Fla. 3/5/19); Kennedy v. Italia, LLC,

0:19-cv-61938-MGC, DE 35 (S.D. Fla. 8/10/20);; Kennedy v. Nisha Inc., 2020 U.S. Dist. LEXIS

170829, *9 (M.D. Fla. 9/17/20); Kennedy v. Nila Investments, LLC, 2:19-cv-90-LGW-BWC, DE

34 (S.D. Ga. 7/1/20); Kennedy v. Sai Ram Hotels, LLC, 2019 U.S. Dist. LEXIS 80111, *4-6

(M.D. Fla. 5/13/19); Kennedy v. Floridian Hotel, Inc., 2018 U.S. Dist. LEXIS 207984, at *9

(S.D. Fla. 2018). Other courts have recognized that the site of the injury is in the plaintiff’s own

home when they review the discriminatory ORS. Poschmann v. Liberty Inn Motel, LLC,

2:18-cv-14348, ECF No. 17 at 4-5 (S.D. Fla. Jan. 23, 2019); Brooke v. Hotel Inv. Grp., Inc., 2017

U.S. Dist Lexis 150717, * 6 (D. Ariz. 2017); Brooke v. Regency Inn-Downey, LLC, 2017 U.S.

Dist. Lexis 150716 (D. Ariz. 2017); Gold Sun, at pp. 30-31.

       B.      Carello and District Court Cases Within This Circuit

       In Carello v. Aurora Policemen Credit Union, 930 F. 3d 830 (7th Cir. 2019), the Seventh

Circuit held that a vision impaired plaintiff did not have standing to sue a closed member credit

union for website discrimination. In this regard, Carello, 912 F.3d at 833, held that its opinion

was “no broader than” the Fourth Circuit’s opinion regarding another closed member credit

union in Griffin v. Dep’t of Labor Fed. Credit Union, 912 F.3d 649, 653-57 (4th Cir. 2019).

Griffin specifically stated that its holding was strictly limited to instances where the plaintiff was

legally barred from availing himself of the defendant’s services and expressly disclaimed that it


                                                  3
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 4 of 22 PageID #:36




was not considering “the rights generally of people with disabilities to sue for Internet-based

harms under the ADA...” Griffin, 912 F.3d at 652, 653 (emphasis added).

        The Seventh Circuit went on to explain that the credit union cases were entirely

distinguishable from instances where a defendant failed to comply with its legal obligation to

provide the plaintiff with information (which is precisely the injury here). Carello expressly

recognized that where a defendant is under a legal mandate to provide information, failure to do

so gives rise to actionable injury and nothing additional is required. Carello, 930 F. 3d at 833. On

this point, the Court stated:

        A harm is not an informational injury simply because it has something to do with
        information. An informational injury occurs when the defendant refuses to provide the
        plaintiff with information that a law—typically, a sunshine law—entitles him to obtain
        and review for some substantive purpose. See, e.g., Fed. Election Comm'n v. Akins, 524
        U.S. 11, 21, 24-25 [](1998) (concluding that voters' inability to obtain information subject
        to disclosure under the Federal Election Campaign Act of 1971 is a sufficiently concrete
        injury); Pub. Citizen v. U.S. Dep't of Justice, 491 U.S. 440, 449 [] (1989) (explaining that,
        to satisfy Article III's injury requirement, advocacy organizations requesting information
        subject to disclosure under the Federal Advisory Committee Act need only show "that
        they sought and were denied" the information); Casillas, 926 F.3d at 337-38 ("[Akins and
        Public Citizen] hold that the denial of information subject to public disclosure is one of
        the intangible harms that Congress has the power to make legally cognizable." (emphasis
        omitted)). In such cases, a plaintiff "need not allege any additional harm beyond" his
        failure to receive information that the law renders subject to disclosure. Spokeo, 136 S.
        Ct. at 1549.

Carello, 930 F.3d at 835.

        In Waterfront, 2020 U.S. Dist. Lexis 206417, one court in the Northern District Of

Illinois applied Carello, as well as Supreme Court cases in Havens Realty v. Coleman, 455 U.S.

363 (1982) and Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), in holding that Plaintiff Laufer

has standing to sue for ORS discrimination even in the absence of any intent to travel to the area

(having declined to consider her affidavit). In this regard, the Court stated:


                                                  4
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 5 of 22 PageID #:37




       [T]the Seventh Circuit held only that an ADA plaintiff lacks standing when there is an
       independent legal barrier to her ability to utilize the defendant's services. What Carello
       reinforces is that absent such a legal barrier, informational and dignitary injuries do
       suffice to support Article III standing. And that is exactly what Laufer alleges here. She
       claims that the inadequate disclosures about Waterfront's accessibility "deprive her of the
       information required to make meaningful choices for travel," and that she "suffer[s] ...
       frustration and humiliation as the result of the discriminatory conditions present" on the
       hotel's booking pages. Thus, even absent a concrete plan to visit Johnsburg, Laufer has
       standing to bring this ADA suit.

Waterfront, 2020 U.S. Dist. Lexis at *12.

       The Waterfront decision was followed by a Western District Wisconsin Court in Lily

Pond, 2020 U.S. Dist. Lexis 244506. In Lily Pond, the District Court issued a show cause order

substantially similar to that issued in the case at bar - requiring Laufer to explain her standing to

sue. The Court’s order was filed in all other cases in that District. In this regard, the Lily Pond

court reasoned as follows:

       A lack of information may constitute an injury in fact when "the plaintiff fails to obtain
       information which must be publicly disclosed pursuant to a statute." FEC v. Akins, 524
       U.S. 11[] (1998); see also Public Citizen v. U. S. Dep't of Justice, 491 U.S. 440, 449 []
       (1989). "In such cases, a plaintiff "need not allege any additional harm beyond" his failure
       to receive information that the law renders subject to disclosure." Carello, 930. F.3d at
       835 (citing Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016)).

Lily Pond, 2020 U.S. Dist. Lexis at 244506, at *5. The Court went on to reason that Carello

supported Plaintiff’s informational injury, that Havens Realty supported a tester’s right to sue for

informational injury without any inquiry as to their intent. Id at. *8-12. The Court also held that

her intent to evaluate places to stay for a future trip additionally provided a separate basis for

finding standing. Id. at *12.1



       1
        The Lily Pond Court also certified its order in favor of Plaintiff’s standing for
interlocutory appeal. Defendants in two other cases filed an appeal, which is presently before the
Seventh Circuit, No. 21-8003.

                                                  5
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 6 of 22 PageID #:38




       To date, the only opinions within this Circuit are Carello, Waterfront and Lily Pond, cited

above, which all support Plaintiff’s standing.

       C.      The Rules Of Statutory Construction Require That The Physical Nexus
               Requirement Cannot Be Imposed

       It is paramount that the plain words of the Statute and duly promulgated Regulation

govern. Several general maxims apply. “Statutory interpretation always begins with the plain

language of the statute, which [the court] consider[s] in 'the specific context in which that

language is used, and the broader context of the statute as a whole.'" In re Ames Dep't Stores,

Inc., 582 F.3d 422, 427 (2d Cir. 2009); Jiminez v. Quarterman, 555 U.S. 113, 118 (2009). If

the language is unambiguous, no further inquiry is necessary. Clark v. Astrue, 602 F.3d 140, 147

(2d Cir. 2010). “Our duty is to say what statutory language means, not what it should mean, and

not what it would mean if we had drafted it.” Houston v. Marod Supermarkets, Inc., 733 F.3d

1323, 1333-34 (11th Cir. 2013), citing T-Mobile South, LLC v. City of Milton, Ga., 728 F.3d

1274, 2013 WL 4750549, at *10 (11th Cir. 2013). "We are not at liberty to rewrite the statute to

reflect a meaning we deem more desirable.". Marod, 733 F.3d at 1334, citing Ali v. Fed. Bureau

of Prisons, 552 U.S. 214, 228 (2008). A court may not read words or elements into a statute that

do not appear on its face, including a requirement regarding intent. See Bates v. United States,

522 U.S. 23, 29 (1997)(intent requirement cannot be judicially added). A court is “not allowed to

add or subtract words from a statute." Marod, 733 F.3d at 1333-34. The Supreme Court recently

reiterated these principles. See Bostock v. Clayton Cty., 140 S.Ct. 1731, 1738 (2020)(“If judges

could add to, remodel, update, or detract from old statutory terms inspired only by extratextual

sources and our own imaginations, we would risk amending statutes outside the legislative



                                                  6
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 7 of 22 PageID #:39




process reserved for the people’s representatives. And we would deny the people the right to

continue relying on the original meaning of the law they have counted on to settle their rights and

obligations.”); New Prime Inc. v. Oliveira, 139 S. Ct. 532, 539 (2019)(“if judges could freely

invest old statutory terms with new meanings, we would risk amending legislation outside the

“single, finely wrought and exhaustively considered, procedure” the Constitution commands.”).

       In other words, an interpreting Court must look to the plain language of the Statute and

Regulation in analyzing whether a disabled person who encounters a discriminatory ORS has a

cause of action or whether they must ADDITIONALLY intend to book a room at the hotel or

ADDITIONALLY encounter discriminatory conditions located at the physical premises. More

significantly, if such additional restrictive language is found elsewhere in the Statute, but not in

the provisions governing the case at bar, such exclusion of the restrictive language is intentional

and dispositive.

        "[W]here Congress includes particular language in one section of a statute but omits it in
       another section of the same Act, it is generally presumed that Congress acts intentionally
       and purposely in the disparate inclusion or exclusion."

INS v. Cardoza—Fonseca, 480 U.S. 421, 432 (1987); see also Patel v. McElroy, 143 F.3d 56, 60

(2nd. Cir 1997).

       Plaintiff’s claims are based on the following:

42 U.S.C. Section 12188(a) provides:

       The remedies and procedures set forth in section 2000a–3(a) of this title are the remedies
       and procedures this subchapter provides to any person who is being subjected to
       discrimination on the basis of disability in violation of this subchapter....


42 U.S.C. Section 12182(a) provides:



                                                  7
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 8 of 22 PageID #:40




       (a) General rule
       No individual shall be discriminated against on the basis of disability in the full and equal
       enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
       any place of public accommodation by any person who owns, leases (or leases to), or
       operates a place of public accommodation.

42 U.S.C. Section 12182(b)(2)(A) expands on the definitions of the above subsection to include:

       [A] failure to make reasonable modifications in policies, practices, or procedures, when
       such modifications are necessary to afford such goods, services, facilities, privileges,
       advantages, or accommodations to individuals with disabilities, unless the entity can
       demonstrate that making such modifications would fundamentally alter the nature of such
       goods, services, facilities, privileges, advantages, or accommodations

42 U.S.C. Section 12182(b)(2)(A)(ii).

       This latter subsection is the subject of regulations promulgated by the Department Of

Justice (“DOJ”).2 Specifically, the DOJ promulgated 28 C.F.R. Section 36.302(e)(1)(hereinafter

“Regulation”), which provides:

       (1)Reservations made by places of lodging. A public accommodation that owns, leases
       (or leases to), or operates a place of lodging shall, with respect to reservations made by
       any means, including by telephone, in-person, or through a third party -
       (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities
       can make reservations for accessible guest rooms during the same hours and in the same
       manner as individuals who do not need accessible rooms;
       (ii) Identify and describe accessible features in the hotels and guest rooms offered through
       its reservations service in enough detail to reasonably permit individuals with disabilities
       to assess independently whether a given hotel or guest room meets his or her accessibility
       needs; ...

       The Statute and Regulation are directly on point and unambiguously spell out all the

elements of a cause of action. The plaintiff’s right to injunctive relief is accorded by 42 U.S.C.

Section 12188(a), which provides that: “The remedies and procedures set forth in section


       2
        The DOJ promulgated 28 C.F.R. 36.302 to carry out the provisions of the ADA.
Poschmann v. Coral Reef of Key Biscayne Developers, Inc., 2018 U.S. Dist. LEXIS 87457 *6
(S.D. Fla. May 23, 2018). A regulation promulgated pursuant to Congressional authority must be
given controlling weight. Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 843-44 (1984).

                                                  8
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 9 of 22 PageID #:41




2000a–3(a) of this title are the remedies and procedures this subchapter provides to any person

who is being subjected to discrimination on the basis of disability in violation of this

subchapter...” (Emphasis added.) A disabled person who encounters a non-compliant ORS

becomes entitled to relief under this provision pursuant to two different subsections “of this

subchapter”. First, 42 U.S.C. Section 12182(a) clearly spells out a complete cause of action as

follows: “No individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the ... services ... of any place of public accommodation...” A commercial

website is a “service” of a place of public accommodation. Haynes v. Dunkin Donuts, LLC, 741

Fed. Appx. 752, 754 (11th Cir. 2018)(unpublished opinion)(describing a commercial website as a

“service” of a place of public accommodation); Nat’l Fed’n Of The Blind v. Target Corp., 452 F.

Supp. 946, 953 (N.D. Cal. 2006)(same). Because a hotel’s reservation website system is a

“service”, all that is required is that a disabled person be deprived of full and equal enjoyment of

this “service”. Alternatively,42 U.S.C. Section 12182(b)(2)(A) expressly provides that

“discrimination” includes a violation of 42 U.S.C. Section 12182(b)(2)(A)(ii). Because a non-

compliant ORS violates this latter subsection, it is therefore “discrimination” and thus actionable

to “any person” who encounters it.

       The rules of statutory construction mandate a finding that a physical nexus requirement

can NOT be imposed because any language expressing this requirement is conspicuously missing

from the above cited Regulation and Statutory subsections. As set forth in the following cases,

the imposition of substantially similar requirements have been extensively considered and

rejected because they were noted to be present in other statutes or subsections, but absent from

the applicable sections or subsections governing the claims before the courts reviewing them.


                                                 9
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 10 of 22 PageID #:42




       Indeed, there are three other subsections in 42 U.S.C. Section 12182 which contain

restrictive language that is absent from the provisions that govern here. Subsection

12182(b)(1)(A) requires that a plaintiff be a client or customer of the defendant. Two of the four

sub-parts of Subsection 12182(b)(2)(A) contain restrictive language. Specifically, Subsection

12182(b)(2)(A)(i) states that discrimination includes:

       the imposition or application of eligibility criteria that screen out or tend to screen out an
       individual with a disability or any class of individuals with disabilities from fully and
       equally enjoying any goods, services, facilities, privileges, advantages, or
       accommodations... (Emphasis added.)
       This was the subsection at issue in Rendon v. Valleycrest Prods., 294 F.3d 1279 (11th Cir.

2002), which involved a telephone screening process for potential contestants on Who Wants To

Be A Millionare. In that case, imposition of a physical nexus requirement was appropriate

because, under the subsection, encountering a discriminatory telephone screening process was

not “discrimination” until it prevented disabled persons “from” full and equal enjoyment of a

good, service, etc.

       Subpart (iii) has a similar restriction. It states that discrimination includes -
       a failure to take such steps as may be necessary to ensure that no individual with a
       disability is excluded, denied services, segregated or otherwise treated differently than
       other individuals because of the absence of auxiliary aids and services...


42 U.S.C. Section 12182(b)(2)(A)(iii) (emphasis added.) This subsection has been applied to

ADA cases filed by vision impaired individuals regarding the failure of commercial websites to

contain the coding necessary to make them compatible with screen reader software. See Robles v.

Domino’s Pizza, LLC, 913 F.3d 898, 904 (9th Cir.; 2018), cert. denied, 140 S.Ct.

122(2019)(applying this subsection to screen reader software discrimination).




                                                 10
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 11 of 22 PageID #:43




       The three subsections cited above all contain restrictive language from which a physical

nexus or intent to visit requirement can be readily imposed. However, neither the Regulation, nor

12182(b)(2)(A)(ii), nor 12182(a), which govern the case at bar, contain any such restrictive

language and, therefore, it cannot be imposed.

       Both Marod, 733 F.3d at 1333, and PGA Tour v. Martin, 532 U.S. 661, 678-79 (2001)

applied this rule of statutory construction in holding that because Subsection 12182(b)(1)(A)

contained a “clients or customers” requirement, but the general provision set forth in Subsection

12182(a) did not contain this restriction, it must be deemed excluded.

       Although not an ADA case, the Supreme Court’s decision in Bates v. United States, 522

U.S. 23 (1997) is helpful. There, the Court analyzed whether a lower court could properly impose

an intent requirement into a criminal statute and held that because such a requirement was

present in a different subsection, but missing from the one at issue, that it could not be judicially

imposed. Id. at 29-30.

       Additionally, Marod, 733 F.3d at 1333, followed the Supreme Court decision in Havens

Realty Corp. v. Coleman, 455 U.S. 363 (1982), which also applied this principle, in holding that:

       Whereas Congress, in prohibiting discriminatory refusals to sell or rent in § 804(a) of the
       Act, 42 U. S. C. § 3604(a), required that there be a "bona fide offer" to rent or purchase,
       Congress plainly omitted any such requirement insofar as it banned discriminatory
       representations in § 804(d).

       Accordingly, a court must apply the plain and unambiguous terms of the provisions that

govern, from which any physical nexus or intent requirement is omitted. The fact that such terms

are present in other subsections, but omitted from those that govern here, is dispositive of the fact

that Congress meant for intent to be omitted deliberately.



                                                 11
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 12 of 22 PageID #:44




       D.      Havens Realty Governs

       In Havens Realty, the Supreme Court held that black testers had suffered injury under the

Fair Housing Act and had the right to sue for deprivation of truthful information, even though

they did not intend to rent or purchase an apartment. The Court held that:

       “As we have previously recognized, "actual or threatened injury required by Art. III may
       exist solely by virtue of 'statutes creating legal rights, the invasion of which creates
       standing . . . .'" Warth v. Seldin, [522 U.S. 490], 500 [(1975)], quoting Linda R. S. v.
       Richard D., 410 U.S. 614, 617, n. 3 (1973). Accord, Sierra Club v. Morton, 405 U.S. 727,
       732 (1972); Trafficante v. Metropolitan Life Ins. Co., 409 U.S. 205, 212 (1972) (WHITE,
       J., concurring). Section 804(d), which, in terms, establishes an enforceable right to
       truthful information concerning the availability of housing, is such an enactment. A
       tester who has been the object of a misrepresentation made unlawful under § 804(d) has
       suffered injury in precisely the form the statute was intended to guard against, and
       therefore has standing to maintain a claim for damages under the Act's provisions. That
       the tester may have approached the real estate agent fully expecting that he would receive
       false information, and without any intention of buying or renting a home, does not negate
       the simple fact of injury within the meaning of § 804(d). See Pierson v. Ray, 386 U.S.
       547, 558 (1967); Evers v. Dwyer, 358 U.S. 202, 204 (1958) (per curiam).

Havens Realty, 455 U.S. at 373-74 (Emphasis added.) Thus, it was held that, based on the

operative statutory language, (1) testers have standing; (2) informational injury is actionable and

(3) intent is entirely irrelevant. Under Havens Realty, this Court must apply the literal meaning

of the words of the statute and cannot impose a requirement of intent if those words are missing.

       The three circuit courts that addressed the issue observed that the “any person” operative

language of the ADA is substantially similar to that of the statute at issue in Havens Realty.

Marod, 733 F.3d at 1332-33.; Civil Rights Educ. & Enforcement Ctr. v. Hosp. Properties Trust,

867 F.3d 1093, 1101-02 (9th Cir. 2017)(“exactly tracking”). In Colo. Cross-Disability Coalition

v. Abercrombie & Fitch Co., 765 F.3d 1205, 1211 (10th Cir. 2014), the Tenth Circuit also held

that this language was the same as that in Title II, thus following its prior decision in Tandy v.



                                                 12
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 13 of 22 PageID #:45




City of Wichita, 380 F.3d 1277, 1286 (10th Cir. 2004). All three circuits therefore held that ADA

testers have standing and their motive for encountering the discriminatory action is entirely

irrelevant. The issue is strictly whether they encountered discrimination within the literal

meaning of the applicable statutory language. In Ragin v. Harry Macklowe Real Estate Co., 6

F.3d 898, 904 (2d Cir. 1993), the Second Circuit applied this same operative “any person”

language analysis in holding that testers have standing over informational injury in the context of

fair housing and a discriminatory advertisement - even though the plaintiffs had no intention of

doing anything with that information. This is entirely consistent with Congress’ stated purpose

“(1) to provide a clear and comprehensive national mandate for the elimination of discrimination

against individuals with disabilities; and (2) to provide clear, strong, consistent, enforceable

standards addressing discrimination against individuals with disabilities[.]” 42 U.S.C. Section

12101. See also Tandy, 380 F.3d at 1287 (“Moreover, the ADA, like the FHA provisions at issue

in Havens Realty, embodies a congressional intent to eradicate discrimination.”). See Hensley v.

Eckerhart, 461 U.S. 424, 445(1983) (“All of these civil rights laws depend heavily upon private

enforcement, and fee awards have proved an essential remedy if private citizens are to have a

meaningful opportunity to vindicate the important Congressional policies which these laws

contain.”); Bruce v. City of Gainesville, 177 F.3d 949, 952 (11th Cir. 1999). Courts have noted:

“As a result, most ADA suits are brought by a small number of private plaintiffs who view

themselves as champions of the disabled. For the ADA to yield its promise of equal access for

the disabled, it may indeed be necessary and desirable for committed individuals to bring serial

litigation advancing the time when public accommodations will be compliant with the ADA.”

Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1062 (9th Cir. 2007); D'Lil v. Best Western


                                                 13
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 14 of 22 PageID #:46




Encina Lodge & Suites, 538 F.3d 1031, 1040 (9th Cir. 2008). See also Ragin,, 6 F.3d at 904 (2d

Cir. 1993) (acknowledging testers right to enforce private attorney general statute). The result of

a private attorney general statute such as the ADA is that “[i]t is not unprecedented in this

country for advocacy groups and individual members of advocacy groups to find it necessary to

file a long trail of lawsuits in federal courts to enforce legal and civil rights.” Marod, 733 F.3d at

1326.

        In Antoninetti v. Chipotle Mexican Grill, Inc., 614 F.3d 971 (9th Cir. 2010), cert denied,

2011 WL 645276 (79 USLW 3514, April 18, 2011), the Ninth Circuit held that a disabled

plaintiff's history of prior litigation cannot be considered against him. In Antoninetti, it was found

that the plaintiff had filed 20 prior actions and never returned to any of the prior establishments

after settlement was reached. Nonetheless, the court held:

        Courts must tread carefully before construing a Disability Act plaintiff's history of
        litigation against him. As we have noted more than once, “[f]or the [Disabilities Act] to
        yield its promise of equal access for the disabled, it may indeed be necessary and
        desirable for committed individuals to bring serial litigation advancing the time when
        public accommodations will be compliant with the [Disabilities Act].” [Citations
        omitted].We must therefore be particularly cautious regarding credibility determinations
        that rely on a plaintiff's past [Disabilities Act] litigation.

614 F.3d at 980. In Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1069 (9th Cir. 2008)(J. Gould,

Concurring), it was stated:

         Similarly, we accord standing to individuals who sue defendants that fail to provide
        access to the disabled in public accommodation as required by the Americans with
        Disabilities Act ("ADA"), even if we suspect that such plaintiffs are hunting for
        violations just to file lawsuits. See Molski v. Evergreen Dynasty Corp., 500 F.3d 1047,
        1061-62 (9th Cir. 2007)("For the ADA to yield its promise of equal access for the
        disabled, it may indeed be necessary and desirable for committed individuals to bring
        serial litigation advancing the time when public accommodations will be compliant with
        the ADA.").



                                                  14
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 15 of 22 PageID #:47




       The Second Circuit followed Havens Realty with respect to the right to sue for

informational injury even though the testers had no intention of doing anything with that

information. Ragin, 6 F.3d at 904. In Ragin, the Second Circuit held that individuals had

standing to sue under the Fair Housing Act for the defendant’s placement of display advertising

for residential apartments in the newspaper because all the models portrayed in the ad were

white. The court noted that the plaintiff’s had no intention of actually renting an apartment. Id., at

904. In this regard, the Second Circuit followed Havens Realty and stated as follows:

               There is no significant difference between the statutorily recognized injury
       suffered by the tester in Havens Realty and the injury suffered by the Ragins and the
       Cuylers, who were confronted by advertisements indicating a preference based on race.
       [citation omitted.] Given the private attorney general provision in section 813(a) of the
       Act and the Supreme Court's holding in Havens Realty, the district court was constrained
       to find that the individual plaintiffs had standing to bring this action in federal court.

Ragin, 6 F.3d at 904. Indeed, the Ragin Court noted that the operative language “any person”

bestowed this right.

       Thus, because operative language of the ADA gives the right of relief to “any person”, the

imposition of an intent requirement would be in conflict with Havens Realty, Ragin, Marod,

Tandy, Hosp. Properties Trust, and Abercrombie & Fitch Co..

       The Supreme Court also subsequently reiterated that deprivation of a plaintiff’s right to

information, when legally required, gives rise to a cause of action. . See Federal Election

Comm’n v. Akins, 524 U. S. 11, 20-25, [] (1998) (confirming that a group of voters’ “inability to

obtain information” that Congress had decided to make public is a sufficient injury in fact to

satisfy Article III); Public Citizen v. Department of Justice, 491 U. S. 440, 449, [] (1989)

(holding that two advocacy organizations’failure to obtain information subject to disclosure



                                                 15
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 16 of 22 PageID #:48




under the Federal Advisory Committee Act “constitutes a sufficiently distinct injury to provide

standing to sue”). See also Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016)(recognizing this body

of law).

           Additionally, various circuit courts have likewise cited Havens Realty in recognizing the

actionable right to information. Muransky v. Godiva Chocolatier, Inc., 2020 U.S. App. LEXIS

33995 (11th. Cir. 2020)(noting that Spokeo and Havens Realty support the right to information)

Watts v. Boyd Properties, 758 F.2d 1482, 1485 (11th Cir. 1985)(noting Havens Realty’s holding

that plaintiff had right against receiving false information); Bensman v. United States Forest

Serv., 408 F.3d 945, 955-57 (7th Cir. 2005)(surveying cases and statutes where informational

injury is recognized and actionable); Carter v. Welles-Bowen Realty, Inc. 553 F.3d 979, 989 (6th

Cir. 2009)(discussing informational injury); Wilderness Soc’y v. Rey, 622 F.3d 1251, 1258-60 (9th

Cir. 2010)(discussing informational injury); Tandy v. City of Wichita, 380 F3d 1277, 1290 (10th

Cir. 2004)(Title II ADA tester has standing to sue for failure to provide required information); In

re Nickelodeon Consumer Privacy Litig., 827 F.3d 262, 273-74 (3rd Cir. 2016)(recognizing

intangible harm as including unlawful denial of access to information subject to disclosure);

People For The Ethical Treatment Of Animals v. United States Dep’t of Agric., 797 F.3d 1087,

1094-95 (D.C. Cir. 2015)(plaintiff had standing to sue for being deprived information required

by law); Action Alliance of Senior Citizers v. Heckler, 789 F.2d 931, 938 (D.C. Cir.

1986)(same); Friends of Animals v. Jewell, 828 F.3d 989, 992 (D.C. Cir. 2016)(same); Carello v.

Aurora Policemen Credit Union, 930 F. 3d 830, 835 (7th Cir. 2019)(recognizing informational

injury).

           E.     Spokeo Supports Plaintiff’s Standing


                                                   16
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 17 of 22 PageID #:49




       The Supreme Court’s recent decision in Spokeo supports standing. There, the Supreme

Court held that improper information which violated the Fair Credit Reporting Act did not, by

itself, constitute injury, but specifically recognized the existence of statutes which provide that

the dissemination of improper information constitutes an injury with nothing more required. The

Court stated:

               Just as the common law permitted suit in such instances, the violation of a
       procedural right granted by statute can be sufficient in some circumstances to constitute
       injury in fact. In other words, a plaintiff in such a case need not allege any additional
       harm beyond the one Congress has identified. See Federal Election Comm’n v. Akins,
       524 U. S. 11, 20-25, [] (1998) (confirming that a group of voters’ “inability to obtain
       information” that Congress had decided to make public is a sufficient injury in fact to
       satisfy Article III); Public Citizen v. Department of Justice, 491 U. S. 440, 449, [] (1989)
       (holding that two advocacy organizations’failure to obtain information subject to
       disclosure under the Federal Advisory Committee Act “constitutes a sufficiently distinct
       injury to provide standing to sue”).

Spokeo, 136 S.Ct. at 1549-50. In the Akins decision referenced by Spokeo, the Supreme Court, in

turn, referenced Havens Realty as follows:

                Indeed, this Court has previously held that a plaintiff suffers an "injury in fact"
       when the plaintiff fails to obtain information which must be publically disclosed pursuant
       to a statute..... See also Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-374[] (1982)
       (deprivation of information about housing availability constitutes "specific injury"
       permitting standing).

Akins, 524 U.S. at 21. Thus, the Spokeo Court neither overturned nor narrowed Havens Realty,

but instead acknowledged the body of law to which Havens Realty belongs. Indeed, the

concurring opinion in Spokeo expressly recognized Havens Realty. Spokeo, 136 S.Ct. at 1553

(Thomas J., Concurring). Havens Realty was also recognized in Spokeo’s dissent. 136 S.Ct. At

1555 (Ginsburg, J. Dissenting). In Macy v. GC Servs., L.P., 897 F.3d 747, 754 (6th Cir. 2018), the

Sixth Circuit noted that “[a] long line of Supreme Court precedent, cited approvingly in Spokeo,



                                                 17
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 18 of 22 PageID #:50




supports the conclusion that Spokeo did not mean to disturb the Court's prior opinions

recognizing that a direct violation of a specific statutory interest recognized by Congress,

standing alone, may constitute a concrete injury without the need to allege any additional harm.”

       The Eleventh Circuit Court’s recent decision in Muransky is also helpful. There, the

Eleventh Circuit applied Spokeo in holding that a class of plaintiffs did not suffer cognizable

injury arising from the defendant issuing credit card receipts that included too many credit card

digits. The Eleventh Circuit concluded that the plaintiffs did not suffer concrete injury from the

defendant’s bare procedural violation. Muransky did not involve the violation of any statutory

obligation for the defendant to provide information to the plaintiff. Rather, it involved the Fair

and Accurate Transactions Act (“FACTA”), the purpose of which was “to prevent identity theft”.

Id., at *5. Critically, Muransky discussed the difference between a “bare procedural” right and a

“substantive” right, within Spokeo’s context. In this regard, it states:

       Spokeo's statement stands for the unremarkable proposition that, in some cases, the
       violation of a procedural right set out in a statute will necessarily result in the harm that
       Congress was trying to prevent. A prime example is the illegal deprivation of
       information: "a plaintiff suffers an 'injury in fact' when the plaintiff fails to obtain
       information which must be publicly disclosed pursuant to a statute." Akins, 524 U.S. at 21
       (citation omitted); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 373, [] (1982)
       (denial of "legal right to truthful information about available housing" is an Article III
       injury). That, the Supreme Court has already made clear, is not a "bare" procedural
       violation, or one that is "divorced from any concrete harm"; if a statute protects against a
       lack of information, the denial of access to information is a concrete injury. For FACTA,
       on the other hand, a violation of the statute does not directly result in the harm Congress
       was trying to prevent. That is, no one's identity is stolen at the moment a receipt is printed
       with too many digits. See Pub. L. No. 108-159, 117 Stat. at 1952 (a goal of FACTA is "to
       prevent identity theft").

2020 U.S. App. LEXIS 33995, at ** 26-27 (emphasis added).




                                                  18
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 19 of 22 PageID #:51




       In this aspect, the Muransky court reached substantially the same conclusion as did the

Carello Court, albeit from the starting point of a different statute. The Muransky opinion is

perhaps the most critical to the case at bar because it analyzes both Spokeo and Havens Realty

and specifically delineates precisely when a bare procedural violation of a statute does NOT

automatically trigger injury and where a violation of a statute is substantive - with the illegal

deprivation of information being the latter, which automatically triggers injury.

       Nor does Spokeo overturn the long line of authorities which recognize tester standing

under various civil rights statutes. In Watts, 758 F.2d at 1485-86, the Eleventh Circuit surveyed

various instances where testers were granted standing for encountering discriminatory violations

even when they had no intention of availing themselves of any goods, services, etc. of the

respective defendants. This included Meyers v. Pennypack Woods Home Ownership Assn., 559

F.2d 894 (3rd Cir. 1977), where black tester had standing over housing discrimination even

though his only reason for applying was to test legality; Evers v. Dwyer, 358 U.S. 202 (1958), in

which the Supreme Court recognized standing of black tester who sat in white section of bus

solely to test legality of segregation policy and had never ridden that bus before; Pierson v. Ray,

386 U.S. 547 (1967), which recognized standing of clergymen whose sole purpose for going to

Jackson bus terminal was to encounter discrimination and test its legality.

       Reading the above-referenced cases (Ragin, Spokeo, Muransky, Carello, Tandy, Akins,

Havens Realty, etc.) together leads to the following summary of the law. Simply because a

defendant is required to provide information to somebody, and the plaintiff learns about it, does

not by itself give rise to actionable injury. For example, in Spokeo, the defendant was NOT under

any legal obligation to provide information to the plaintiff, but was instead required to provide


                                                 19
    Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 20 of 22 PageID #:52




accurate information to third party creditors (of whom the plaintiff was not a class member). Nor

were the Griffin, Carello or Brintley defendants under any legal obligation to provide

information to the respective plaintiffs. However, where the defendant is legally obligated to

provide information to that plaintiff, failure to do so gives rise to actionable injury and it does not

matter whether the plaintiff had any intention of doing anything with that information. Nor does

it matter whether the information was of a public versus a private nature. In the case at bar, the

Defendant is obligated to provide certain accessibility information to the plaintiff. This therefore

falls squarely within the holding of Havens Realty and its progeny.

       It is helpful to compare and contrast ORS discrimination with other ADA cases involving

vision impairment/screen reader software, as they involve completely different kinds of injury. In

instances involving screen reader software discrimination, there is no promulgated regulation

and, therefore, there is no legal obligation for defendants in those cases to provide any

information to disabled persons. Thus, Havens Realty and the cases involving informational

injury are entirely inapplicable to screen reader software cases. Moreover, such cases are

governed by a different subsection: namely 12182(b)(2)(A)(iii)(auxiliary aids). See Robles v.

Domino’s Pizza, LLC, 913 F.3d 898, 904 (9th Cir.; 2018), cert. denied, 140 S.Ct.

122(2019)(applying this subsection to screen reader software discrimination). Because this

subsection plainly contains a physical nexus requirement, imposition of the requirement that a

plaintiff intend to visit the property is entirely consistent with that subsection’s language. By

contrast, because such language is omitted from the subsection governing online reservations

systems, this requirement cannot be imposed. Moreover, in cases involving hotel online

reservations systems, hotels are legally mandated to provide information to disabled persons, of


                                                  20
      Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 21 of 22 PageID #:53




whom this plaintiff is a member. Therefore, this Plaintiff’s encounter with Defendant’s

discriminatory ORS is a complete injury and nothing more is required.

IV.     Plaintiff Intends To Visit The Area

        Although it is not necessary for purposes of standing, Plaintiff does indeed intend to visit

the area, as alleged in her amended complaint.

        Moreover, this is entirely distinguishable from the “some day” intention referenced by the

Supreme Court in Lujon v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). In Lujon,, the

plaintiffs intended to travel to Egypt “some day”, where they would presumably then witness the

endangerment of the Nile Crocodile. The case at bar stands in stark contrast. As stated above,

Plaintiff has a system of ensuring that he returns to the websites of every hotel he has sued. Thus,

he will again encounter injury when he revisits Defendant’s discriminatory ORS.

ADDITIONALLY, he intends to travel to the State in August. This hardly qualifies as “some

day”, but is concrete and definite.

        Critically, in the instant case, the Plaintiff has a system whereby she maintains and

constantly updates a list of all hotels she has sued regarding their online reservations systems.

This list is attached as Exhibit A. The information regarding settlements has been redacted -

specifically regarding when an ORS is required to become compliant, as such information is

frequently subject to confidentiality clauses entered into with the defendants. She makes sure he

visits the ORS in each case shortly after the respective complaint is filed, then again when the

defendant is required to bring its ORS into compliance with the law. Thus, she insures that she

either will again suffer injury if the defendant does not comply with the law, or will benefit if the




                                                 21
     Case: 1:21-cv-00313 Document #: 11 Filed: 02/17/21 Page 22 of 22 PageID #:54




defendant does indeed comply. Under Parks, 2020 U.S. Dist. Lexis 86790, at *7, such a system

of rechecking suffices to establish standing.

V.     Conclusion

       For the foregoing reasons, Plaintiff has standing.



                                                       Respectfully submitted,

                                                       Attorney for Plaintiff:

                                                       _/s/ Amale Knox__

                                                       Amale Knox, Esq.
                                                       Thomas B. Bacon, P.A.
                                                       330 Harrison St.
                                                       Pontiac, MI 48341
                                                       ph. (248) 719-1001
                                                       amale.knox.esq@gmail.com




                                  CERTIFICATE OF SERVICE



I hereby certify that on the 17th day of February, 2021, a copy of the foregoing Memorandum in

Opposition to the Motion to Dismiss was filed electronically and served on all counsel of record

via the Court’s CM/ECF system.




                                                By: /s/ Amale Knox
                                                Attorney



                                                  22
